Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 23-29 & new Claim 31 in the reply filed on 20 August 2021 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 23 is objected to because of the following informalities: in line 6, the phrase “wherein the apparatus further comprises:” should be removed to streamline the flow and comprehension of the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 contains apparent lists of burners and fans which are listed in parallel claim construction with the burner and fan limitations, respectively. To clarify the limitations as being Markush groups, each of lines 3-5 & 7-8 should be indented further. Additionally, the “and/or” limitation in line 8 is unclear, which of the previously listed limitations are listed in the alternative? And which of the limitations after the “and/or” are required to satisfy the metes and bounds of the claim? It is unclear what the minimum requirements are to meet the claim, and the rejection below is as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 24, 26-29 & 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Lazo Barra (WO 2011085463).
For Claim 23, Lazo Barra discloses an apparatus configured to control vegetation by means of a heated gas (the invention of Lazo Barra “is designed to generate and to distribute hot air directly onto the plants,” Abstract), comprising: 
a burner (14) configured to generate the heated gas “the burner 14 fixed inside the air duct 15”); and 
an outlet channel (17, Fig. 4) having an outflow opening configured to pass the heated gas to the vegetation to be controlled (wherein element 17 passes air outside of the equipment), 
wherein the apparatus further comprises: 
a fan (turbine 16) arranged between the burner and the outlet channel such that the fan is configured, while in operation, to suck in the heated gas from the burner and discharge it to the outlet channel (“The turbine 16 contains the radial blade rotor 20 attached to the speed multiplier box 21, which is driven by the drive shaft of the multiplier box 22 directly connected to the cardan shaft 23 of the tractor in order to print the speed. heat generated inside the air duct 15 for 
For Claim 24, Lazo Barra discloses the apparatus according to claim 23, and Lazo Barra further discloses wherein: the burner comprises an outlet opening for the gas heated by the burner (downstream of the burner 14, air duct 15 has an outlet); 
the fan comprises an inlet opening and an outlet opening (in the same manner as the instant invention, the turbine 16 comprises an inlet which meets with the outlet of the air duct 15, and an outlet which meets with 17, Figs. 4-5); and 
the outlet channel comprises an inlet opening and an outflow opening (17 has an inlet which cooperates with 16, Fig. 4, and an outflow being the opposite end); and 
wherein: 
the inlet opening of the outlet channel is connected to the outlet opening of the fan and the outlet channel forms a closed circuit for the heated gas from the inlet opening up to the outflow opening where the vegetation to be controlled is exposed to the heated gas (the equipment of Lazo Barra works in the same manner as the instant invention, as illustrated in Figures 4-5); and 
the outlet opening of the burner is connected to the inlet opening of the fan for sucking in the gas heated by the burner (Fig. 4).
For Claim 26, Lazo Barra discloses the apparatus according to claim 23, wherein and Lazo Barra further discloses the apparatus does not comprise a burner that is arranged in or downstream of the outlet channel (there is no burner in the outlet, meeting the claimed invention); and/or the apparatus does not comprise a burner that is arranged downstream relative to the fan.

For Claim 28, Lazo Barra discloses the apparatus according to claim 23, and Lazo Barra further discloses wherein: 
the fan is configured to increase the pressure of the heated gas by at least 0.05 bar; 
the fan is configured to take the flow rate of the heated gas to a value in the range of 0.3m3/s up to and including 7 m3/s; and/or
the burner is configured to heat the heated gas such that near the outflow opening of the outlet channel it has a temperature of at least 50°C (note that each aspect is claimed as “and/or,” the limitation of “at least 50°C” being met by the disclosure of Lazo Barra: “between 30 ° C and 300 ° C,” Abstract. The range 50°C-300°C anticipates the claim).
For Claim 29, Lazo Barra discloses the apparatus according to claim 23, and Lazo Barra further discloses wherein: 
the burner is selected from one of the following types: a gas burner; a burner for liquid fuel (the gas combustion system, pulling gas from element 32 meets this claim limitation, and satisfies the claim, as best understood); a burner for solid fuel; 
the fan is selected from one of the following types: a centrifugal fan; an axial fan; and/or 
the burner contains an inlet opening for ambient air, and the heated gas contains ambient air supplied through an inlet opening of the burner and heated by the burner.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lazo Barra.
For Claim 25, Lazo Barra discloses the apparatus according to claim 23.
Lazo Barra is silent to wherein the apparatus comprises no elements that have been arranged in or after the outlet channel and that at least partially disrupt the flow of heated gas.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to assemble the equipment apparatus of Lazo Barra without the diffusers 19, in order to supply the heated air to a larger applied surface area since it was known in the art that widening the outlet channel widens the area affected by the heated output air.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In addition to the references cited on the IDS and Written Opinion, the references cited by Examiner are similar in construction and application to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643